Order entered March 28, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01327-CV

                              MACARIO FLORES, Appellant

                                              V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05190-C

                                          ORDER
       Because the clerk’s record has been filed, no reporter’s record was requested, and

our records reflect appellant is indigent, we conclude the supplemental clerk’s record and

verification concerning appellant’s affidavit of indigence we requested by order entered

February 4, 2014 are no longer necessary. We ORDER the appeal submitted without the

reporter’s record and further ORDER appellant to file his brief no later than April 27,

2014. See TEX. R. APP. P. 37.3(c).




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE